Citation Nr: 1743102	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-28 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for lumbosacral spondylosis.

2. Entitlement to an increased rating for postoperative hemigastrectomy with vagotomy and gastrojejunostomy for duodenal ulcer, currently evaluated as 40 percent disabling.

3. Entitlement to an initial compensable rating for abdominal scar associated with postoperative hemigastrectomy with vagotomy and gastrojejunostomy for duodenal ulcer.

4. Entitlement to an initial rating in excess of 30 percent prior to July 28, 2014 and in excess of 50 percent from July 28, 2014 for depression associated with postoperative hemigastrectomy with vagotomy and gastrojejunostomy for duodenal ulcer.

5. Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1972 to September 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2012 and August 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A February 2015 rating decision increased the rating for depression associated with postoperative hemigastrectomy with vagotomy and gastrojejunostomy for duodenal ulcer to 50 percent from July 28, 2014.

In December 2016, the Veteran testified at a Board hearing by videoconference.  

In this decision, the Board dismisses the issue of entitlement to an initial rating in excess of 30 percent prior to July 28, 2014 and in excess of 50 percent from July 28, 2014 for depression associated with postoperative hemigastrectomy with vagotomy and gastrojejunostomy for duodenal ulcer.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the December 2016 Board hearing, the Veteran requested a withdrawal of the appeal of the claim for an initial rating in excess of 30 percent prior to July 28, 2014 and in excess of 50 percent from July 28, 2014 for depression associated with postoperative hemigastrectomy with vagotomy and gastrojejunostomy for duodenal ulcer.


CONCLUSION OF LAW

The criteria for withdrawal of appeal by the Veteran of the claim for an initial rating in excess of 30 percent prior to July 28, 2014 and in excess of 50 percent from July 28, 2014 for depression associated with postoperative hemigastrectomy with vagotomy and gastrojejunostomy for duodenal ulcer are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in a determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2016).  Withdrawal may be made by the Veteran or the authorized representative.  38 C.F.R. § 20.204 (2016).

In this case, on the record during the December 2016 Board hearing, the Veteran requested a withdrawal of the appeal of the claim for an initial rating in excess of 30 percent prior to July 28, 2014 and in excess of 50 percent from July 28, 2014 for depression associated with postoperative hemigastrectomy with vagotomy and gastrojejunostomy for duodenal ulcer.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to that claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to that claim, and it must be dismissed.  


ORDER

The appeal of the claim for an initial rating in excess of 30 percent prior to July 28, 2014 and in excess of 50 percent from July 28, 2014 for depression associated with postoperative hemigastrectomy with vagotomy and gastrojejunostomy for duodenal ulcer is dismissed.


REMAND

The Board finds that further development is needed on the remaining claims on appeal.

With respect to the claim for service connection for a lumbar spine disability, the Veteran's service treatment records that were previously deemed unavailable were associated with the claims file in February 2016.  As the AOJ last readjudicated the claim in a September 2015 supplemental statement of the case, the AOJ has not had an opportunity to review them.  Thus, the AOJ should review them on remand.

Moreover, while the Veteran was afforded a VA examination in May 2013, the examiner's opinion was based on the lack of documentation of a back injury in the service treatment records.  The service treatment records that have since been associated with the claims file indicate that the Veteran injured the thoracic and lumbar segments of his spine when he was caught between a truck and a steel rail.  Thus, the AOJ should obtain an addendum that addresses the newly associated service treatment records.

With respect to the claims for higher ratings, at the December 2016 Board hearing, the Veteran asserted that his gastrointestinal disability and associated abdominal scar had worsened since the last VA examinations in July 2014.  Thus, the AOJ should afford him new examinations to determine the current severity of these disabilities.

As the remand of the above claims could affect the claim for a total disability rating based on individual unemployability (TDIU), the Board finds that the claims are inextricably intertwined and a decision on the TDIU claim at this time would be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Prior to obtaining the addendum and examinations, the AOJ should obtain any outstanding medical records.  The record contains VA treatment records through July 2015.  Thus, the AOJ should obtain any treatment records since that time.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any VA treatment records since July 2015.

2. Then, arrange for the Veteran's claims file to be reviewed by the examiner who conducted the May 2013 VA thoracolumbar spine examination for an addendum.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lumbosacral spondylosis had its onset during active service or within one year thereafter, or is causally related to such service.  The examiner should discuss the service treatment records that have been associated with the claim file since the initial examination indicating that the Veteran injured the thoracic and lumbar segments of his spine when he was caught between a truck and a steel rail.  The examiner should provide a complete rationale for all conclusions. 

3. Also, schedule the Veteran for VA examinations to determine the current severity of his postoperative hemigastrectomy with vagotomy and gastrojejunostomy for duodenal ulcer, and associated abdominal scar.  The examiners should review the claims file and note that review in the report.  The examiners should ensure that all indicated tests and studies are conducted.  The examiners should set forth all objective findings, particularly the current severity of symptoms.  The examiners should also state whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation by reason of his gastrointestinal disability, associated abdominal scar, and/or depression.  If the Veteran is felt capable of work, the examiners should state what type of work and what accommodations would be needed due to these service-connected disabilities.  The examiners should provide a complete rationale for all conclusions.

4. Then, readjudicate the claims with consideration of all the evidence added to the claims file since the issuance of the September 2015 supplemental statement of the case, to include the service treatment records and additional VA medical records.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


